Citation Nr: 0817138	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  04-26 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable disability rating for pterygium 
of the left eye.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1961 to January 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

A personal hearing was held at the RO in May 2005 before the 
undersigned Veterans Law Judge who was designated by the 
Chairman of the Board to conduct that hearing.  A transcript 
of the hearing has been associated with the claims folder.   

In March 2006, the Board remanded the case for VA clinical 
records and examination of the veteran.  The requested 
development has been completed and the Board proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  The service-connected nasal pterygium was excised from 
the left eye in March 1976 and there has been no recurrence.  

2.  The veteran has no visual or other impairment as a 
residual of the service-connected for pterygium of the left 
eye.  


CONCLUSION OF LAW

The criteria for a compensable rating for the service-
connected pterygium of the left eye have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.75, 4.83, 4.83a and Codes 6034, 6079 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in August 2006 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

The August 2006 letter also met the minimum notice 
requirements for increased compensation claims as discussed 
by the United States Court of Veterans Appeals (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  It notified 
the veteran that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Although a notice letter that fully complied with the 
requirements of VCAA was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a supplemental statement of the case issued in 
September 2007 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinical 
records.  A VA  medical examination and opinion were 
obtained.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Discussion

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

A pterygium will be rated on the loss of vision, if any.  
38 C.F.R. § 4.84a, Code 6034 (2007).  Where vision is 20/40 
or better, the rating will be noncompensable (0 percent).  
Where only one eye is service-connected, a compensable (10 
percent) rating requires visual acuity of 20/50 or worse.  
38 C.F.R. § 4.84a, Code 6079 (2007).  

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation is to be avoided.  38 C.F.R. § 4.14 
(2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

In March 1987, the RO noted that a pterygium had been noted 
during service but it had not been noted on entrance 
examination.  Since a veteran is presumed to have been in 
sound condition when examined and accepted for service, the 
appearance of the pterygium in service was evidence that the 
condition had its onset in service.  On this basis, the RO 
granted service connection for a pterygium of the left eye, 
with a noncompensable rating.  It is important to note that 
service connection was not granted for any other eye disorder 
or for a loss of vision in the left eye.  

The VA clinical records for 1974 and 1975 show that the 
veteran felt he had something in the left eye, with redness 
and occasional itching.  Examiners noted the pterygium.  In 
May 1975, it was described as a 2 millimeter nasal pterygium.  
Other findings were essentially normal, including visual 
acuity of 20/20 in both eyes without correction.  In March 
1976, the nasal pterygium was surgically excised from the 
left eye.  Subsequent notes reflect the veteran's recovery.  
In December 1976, it was reported that he had very good 
results with no evidence of recurrence.  

On VA ophthalmology examination, in February 1987, it was 
noted that there was no recurrence of the pterygium.  The 
veteran did have some mild chronic conjunctivitis involving 
both eyes.  The March 1987 rating decision noted the 
conjunctivitis, but did not grant service connection for it 
or anything other than the pterygium noted in service.  

On VA examination in April 2003, visual acuity in the left 
eye was 20/40 uncorrected and 20/30 corrected.  The 
conjunctivae were injected in both eyes.  Diagnoses were 
chronic conjunctival hyperemia, incipient cataracts, and 
presbyopia.  The examiner specified that there was no 
evidence of pterygium recurrence.  

In January 2004, a private optometrist prescribed glasses for 
the veteran.  His note did not identify an pterygium or 
residuals.  

VA clinical notes reflect that the veteran sustained trauma 
to the left eye in February 2005, resulting in detachment of 
the left lens.  This was surgically treated in April 2005.  

In May 2005, the veteran testified before the undersigned 
Veterans Law Judge, at the RO.  He reported a decease in his 
vision.  Everything appeared fogged up and blurry.  He said 
that he was unable to drive or do other tasks because of his 
visual impairment.  He described his treatment, including the 
recent surgery.  

Pursuant to the remand of this Board, the veteran's VA 
clinical records were obtained.  These show that, in November 
2005, he required a secondary intraocular lens implant in the 
left eye.  The lens required further surgery in December 
2005.  

The veteran was also afforded a VA eye examination in March 
2007.  The claims folder was reviewed.  The examiner noted 
that the veteran had a nasal pterygium of the left eye 
excised in March 1976 and reviewed the subsequent history.  
Examination led to diagnoses of refractive error 
(hypermetropia, astigmatism, presbyopia); severe visual 
impairment, left eye, a sequel of traumatic lens 
(crystalline) dislocation with multiple intraocular 
surgeries; senile cataract, right eye; and left eye 
pseudophakia and macular pucker secondary to blunt trauma.  
The examiner specified that no recurrent pterygium was 
observed in the left eye.  

Conclusion

Service connection is not in effect for the left eye 
generally, but just for the pterygium noted in service.  That 
was removed years ago.  The veteran has been examined but the 
doctors have not found any residual visual impairment or 
other disability from the service-connected pterygium.  The 
examiners have expressed the opinion that the veteran's left 
eye visual impairment is due to non-service-connected causes, 
particularly trauma.   Since the service-connected condition 
does not cause an impairment, a compensable evaluation is not 
warranted under any applicable rating criteria.  38 C.F.R. 
§ 4.84a (2007).  

The Board has considered the veteran's sworn testimony as 
well as his other statements of record.  However, the 
findings of the trained medical professionals are 
significantly more probative in determining whether the 
service-connected disability approximates any applicable 
criteria for a higher rating.  In this case, the medical 
records and reports form a preponderance of evidence which 
establish that the service-connected condition does not meet 
any applicable criteria for a compensable rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in Hart 
v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  We conclude that the service-
connected pterygium has not significantly changed and uniform 
rating is appropriate in this case.  At no time during the 
rating period has the disability met the criteria for a 
compensable rating.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2007) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

A compensable disability rating for pterygium of the left eye 
is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


